                           Case 4:17-cv-04426-JST Document 373 Filed 12/17/19 Page 1 of 5



                      1   BAKER BOTTS L.L.P.
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
                      2   kurt.pankratz@bakerbotts.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice)
                      3   chad.walters@bakerbotts.com
                          James Williams (SBN 24075284) (Pro Hac Vice)
                      4
                          james.williams@bakerbotts.com
                      5   Harrison Rich (SBN 24083730) (Pro Hac Vice)
                          harrison.rich@bakerbotts.com
                      6   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)
                          clarke.stavinoha@bakerbotts.com
                      7   Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                          morgan.grissum@bakerbotts.com
                      8   Bryan Parrish (SBN 24089039) (Pro Hac Vice)
                          bryan.parrish@bakerbotts.com
                      9   Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
                     10   casey.shomaker@bakerbotts.com
                          2001 Ross Avenue, Suite 900
BAKER BOTTS L.L.P.




                     11   Dallas, TX 75201
                          Tel: (214) 953-6500
                     12   Fax: (214) 953-6503

                     13   Wayne O. Stacy (SBN 341579)
                          wayne.stacy@bakerbotts.com
                     14   101 California Street, Suite 3600
                          San Francisco, CA 94111
                     15   Tel: (415) 291-6206
                          Fax: (415) 291-6306
                     16
                          Attorneys for Plaintiff
                     17   SYMANTEC CORPORATION

                     18                           UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF CALIFORNIA – OAKLAND
                     19
                     20   SYMANTEC CORPORATION,                         Case No. 4:17-CV-04426-JST

                     21                          Plaintiff,             SYMANTEC’S REPLY IN SUPPORT OF
                                                                        ITS MOTION UNDER FED. R. CIV. P.
                                     vs.
                     22                                                 25(C) TO JOIN NEW PATENT OWNER
                                                                        CA, INC. AS A PLAINTIFF
                          ZSCALER, INC.,
                     23
                                                                        The Honorable Jon S. Tigar
                                                 Defendant.
                     24
                                                                        Date Filed: December 12, 2016
                     25                                                 Trial Date: June 15, 2020 at 8:00 am

                     26

                     27

                     28
                                        Symantec’s Reply in Support of Motion to Join New Patent Owner CA, Inc.
                                                               Case: 4:17-cv-04426-JST
                               Case 4:17-cv-04426-JST Document 373 Filed 12/17/19 Page 2 of 5



                      1   I.      INTRODUCTION

                      2           Symantec requests that the Court join new patent owner CA as a co-plaintiff under Federal

                      3   Rule of Civil Procedure 25(c). In opposition, Zscaler argues that the Court should substitute CA

                      4   in place of Symantec or otherwise require Symantec to appear in the case as NortonLifeLock, Inc.

                      5   Each of Zscaler’s arguments should be rejected.

                      6           First, Zscaler contends that the Court should deny joinder and instead order substitution of

                      7   CA. Yet, Zscaler has not identified a single case denying the requested relief of joinder, let alone

                      8   ordering substitution over joinder. Moreover, Zscaler’s primary basis for opposing joinder—that

                      9   joinder is only proper where an original party retains an interest, and Symantec did not retain an

                     10   interest in the asserted patents—directly conflicts with Rule 25(c).           That rule explicitly
BAKER BOTTS L.L.P.




                     11   contemplates joinder of a transferee with an original party where, as here, the original party

                     12   transferred full interest in the action. Indeed, as explained in Symantec’s motion, this District has

                     13   frequently denied substitution and, instead, ordered joinder of a transferee with an original party

                     14   after a patent transfer

                     15           Second, Zscaler argues that if the Court allows Symantec to remain in the case, then

                     16   Symantec should be required to amend the pleadings to reflect its new name—NortonLifeLock,

                     17   Inc. As an initial matter, unlike the Western District of Washington case upon which Zscaler

                     18   relies, Zscaler has not moved to amend the case caption. Regardless, at this stage of litigation,

                     19   changing Symantec’s name to NortonLifeLock would result in nothing more than jury confusion.

                     20           For at least these reasons and the additional reasons set forth below, the Court should join

                     21   CA as a plaintiff in this case.

                     22   II.     ZSCALER’S JOINDER ANALYSIS IS FLAWED

                     23           Without any support, Zscaler rewrites the standard for joinder under Rule 25(c). In

                     24   particular, Zscaler argues that joinder is not proper because Symantec “transferred away all rights

                     25   at issue in this case” and thus “has no continued interest in (or basis to litigate) it.” See, e.g.,

                     26   Opposition (Dkt. No. 372) at 1. Zscaler’s argument should be rejected.

                     27           First, Zscaler rewrites Rule 25(c) to exclude joinder where, as here, an interest is fully

                     28   transferred. According to Zscaler, joinder is only appropriate where an original party retains some
                                    Symantec’s Reply ISO Motion to Join New Patent Owner – Case: 4:17-cv-04426-JST
                                                                          1
                               Case 4:17-cv-04426-JST Document 373 Filed 12/17/19 Page 3 of 5



                      1   interest. Id. But Rule 25(c) is not so constrained. Rule 25(c) provides that “[i]f an interest is

                      2   transferred, the action may be continued by . . . the original party unless the court, on motion,

                      3   orders the transferee to be substituted in the action or joined with the original party.” Fed. R. Civ.

                      4   P. 25(c) (emphasis added). The plain language of Rule 25(c) permits joinder when “an interest is

                      5   transferred,” not when, as Zscaler suggests, “an interest is partially transferred.” Because the

                      6   asserted patents have transferred from Symantec to CA, the predicate condition of Rule 25(c)—

                      7   “an interest [that has been] transferred”—is met, and joinder is permissible.

                      8             Second, Zscaler’s attempt to rewrite Rule 25(c)’s joinder provision is unsupported.

                      9   Zscaler has not identified a single case denying joinder of a transferee with an original party where

                     10   the original party transferred all interest to the transferee. See Opposition (Dkt. No. 372) at 2-4.
BAKER BOTTS L.L.P.




                     11   Nor has Zscaler identified any case finding substitution more appropriate than joinder.1 See id.

                     12   Zscaler’s suggestion that substitution is more appropriate where an original party does not retain

                     13   a continued interest is thus unsupported. The Court should reject Zscaler’s unsupported attempt

                     14   to rewrite Rule 25(c).

                     15   III.      JOINDER OF CA IS APPROPRIATE

                     16             Joinder of CA with Symantec is appropriate because it would allow this action to continue

                     17   unabated. See, e.g., Motion (Dkt. No. 369) at 1-2; In re Bernal, 207 F.3d at 598 (“Rule 25(c) is

                     18   not designed to create new relationships among parties to a suit but is designed to allow the action

                     19   to continue unabated when an interest in the lawsuit changes hands.”). Although Zscaler filed a

                     20   lengthy brief in opposition to Symantec’s motion, Zscaler has not identified any harm or prejudice

                     21   that would result from the requested relief. Nor could it. As even Zscaler acknowledges, joinder

                     22   would have no impact on the substantive rights or interests of the parties. Opposition at 2.

                     23             Finally, Zscaler’s assertion that it “did not raise a standing issue” is incorrect. In its answer

                     24   to Symantec’s complaint, Zscaler denied that Symantec owned “the entire right, title and interest”

                     25
                          1
                     26       Symantec moved for joinder, and not substitution, under Rule 25(c). Zscaler’s attempt to request

                     27   substitution of CA in place of Symantec under Rule 25(c) in its opposition appears to be

                     28   procedurally improper, as Zscaler did not move for substitution.
                                      Symantec’s Reply ISO Motion to Join New Patent Owner – Case: 4:17-cv-04426-JST
                                                                            2
                               Case 4:17-cv-04426-JST Document 373 Filed 12/17/19 Page 4 of 5



                      1   in the asserted patents, “including the sole and undivided right to sue for infringement.” See

                      2   Symantec’s First Amended Complaint (Dkt. No. 139) ¶¶ 7, 10-13; Zscaler’s Answer to

                      3   Symantec’s First Amended Complaint (Dkt. No. 178) ¶¶ 7, 10-13. Given that Zscaler has

                      4   preserved the issue of standing, joinder is appropriate for at least the additional reason that it would

                      5   alleviate any concerns that Symantec or CA lacks standing to pursue this action. See, e.g., Uniloc

                      6   USA Inc. v. LG Elecs. U.S.A. Inc., Case No. 18-cv-06737-JST, 2019 WL 690290, *1-3 (N.D. Cal.

                      7   Feb. 19, 2019) (ordering joinder of a transferee, rather than substitution of that entity, to facilitate

                      8   the resolution of any standing issues).

                      9   IV.     SYMANTEC’S NAME SHOULD REMAIN AS “SYMANTEC CORPORATION”

                     10           Since its inception over three years ago, this case has proceeded under the case caption
BAKER BOTTS L.L.P.




                     11   Symantec Corporation vs. Zscaler, Inc., and the parties have referred to Plaintiff as Symantec

                     12   Corporation. At this advanced stage in litigation—after the close of both fact and expert

                     13   discovery—amending the pleadings to change Plaintiff Symantec’s name to “NortonLifeLock,

                     14   Inc.” would be confusing and prejudicial.         Indeed, jurors will see significant numbers of

                     15   documents, including the asserted patents, data sheets, internal presentations, and competitive

                     16   intelligence, among others, and products that are labeled with Symantec branding without any

                     17   reference to “NortonLifeLock, Inc.” And Zscaler provides no evidence or explanation suggesting

                     18   otherwise.

                     19           The only case Zscaler cites to support its contention that Symantec’s name should be

                     20   changed is Curwan v. Dynan, No. C11-5598-BHS, 2012 WL 1977968 (W.D. Wash. June 1, 2012).

                     21   But the facts in Curwan are distinguishable from those here. First, Curwan was in its early stages

                     22   of litigation. Second, unlike Curwan, here Zscaler has not moved to amend the case caption. As

                     23   such, the Court should decline Zscaler’s invitation to change Symantec’s name.

                     24   V.      CONCLUSION

                     25           For at least the foregoing reasons, Symantec requests that the Court (1) grant its motion to

                     26   join CA as a plaintiff, and (2) deny Zscaler’s request to substitute CA or otherwise require

                     27   Symantec to appear in the case as NortonLifeLock, Inc.

                     28
                                    Symantec’s Reply ISO Motion to Join New Patent Owner – Case: 4:17-cv-04426-JST
                                                                          3
                            Case 4:17-cv-04426-JST Document 373 Filed 12/17/19 Page 5 of 5



                      1   Dated: December 17, 2019               Respectfully submitted,

                      2                                          BAKER BOTTS L.L.P.
                      3
                                                                  /s/ Morgan Grissum
                      4                                          Kurt M. Pankratz
                                                                 Chad C. Walters
                      5                                          James Williams
                                                                 Harrison Rich
                      6                                          Clarke Stavinoha
                                                                 Morgan Grissum
                      7
                                                                 Bryan Parrish
                      8                                          Casey L. Shomaker

                      9                                          Wayne O. Stacy (SBN 341579)
                                                                 wayne.stacy@bakerbotts.com
                     10                                          101 California Street, Suite 3600
BAKER BOTTS L.L.P.




                     11                                          San Francisco, CA 94111
                                                                 Tel: (415) 291-6206
                     12                                          Fax: (415) 291-6306

                     13                                          Attorneys for Plaintiff
                                                                 SYMANTEC CORPORATION
                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                  Symantec’s Reply ISO Motion to Join New Patent Owner – Case: 4:17-cv-04426-JST
                                                                        4
